 

Exhibit 10.1

 

REDWOOD TRUST, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT dated as of the __ day of ____, 20__ (the
“Award Agreement”), by and between Redwood Trust, Inc., a Maryland corporation
(the “Company”), and ______, an employee of the Company (the “Participant”).

 

Pursuant to the Redwood Trust, Inc. 2014 Incentive Award Plan (as it may be
amended from time to time, the “Plan”), the Compensation Committee (the
“Committee”) of the Board of Directors of the Company has determined that the
Participant is to be granted a Performance Stock Unit award for shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”) on the terms
and conditions set forth herein and on Exhibit A hereto (the “Award”), and the
Company hereby grants such Award.  This Award is being made in connection with a
deferral of compensation by the Participant pursuant to the Redwood Trust, Inc.
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”) and the
executed Deferral Election attached hereto as Exhibit B (the “Deferral
Election”). Any capitalized terms not defined herein shall have the meaning set
forth in the Plan or the Deferred Compensation Plan, as applicable.

 

1.          Number of Performance Stock Units Awarded.   This Award Agreement
sets forth the terms and conditions of a Performance Stock Unit Award with a
target award of ______ shares of Common Stock, as the same may be adjusted to
reflect cash dividends declared on the Common Stock pursuant to Section 2 (the
“Target Shares”).  The Award shall be divided into four tranches of an equal
number of Target Shares, with the number of Target Shares per tranche and the
associated Performance Period (as defined below) set forth in Exhibit A hereto.
The number of units representing shares of Common Stock that shall be credited
to the Participant’s Deferral Account pursuant to this Award (the “Award
Shares”) shall be determined based upon the Company’s achievement of the
Performance Goals set forth in Exhibit A hereto (the “Performance Goals”) and
may range from [zero] percent ([0]%) to [two hundred] percent ([200]%) of the
Target Shares.

 

2.           Effect of Dividends on Target Shares.   Except as set forth under
the heading “Dividends” in Exhibit A hereto, on the applicable vesting date, the
number of Target Shares for each tranche set forth in Exhibit A shall
automatically be increased to reflect all cash dividends, if any, which have
been declared and/or paid to all or substantially all holders of the outstanding
shares of Common Stock during the period beginning on the date of this Award
Agreement and ending on the vesting date (the “Dividend Vesting Period”).  On
such date, the Target Shares for each tranche shall be automatically increased
by an aggregate number of shares determined by multiplying (x) the number of
Target Shares for each tranche set forth in Exhibit A by (y) the Target Share
Dividend Reinvestment Factor (as defined below).

 

“Target Share Dividend Reinvestment Factor” shall mean the number of shares of
Common Stock that would have been acquired from the reinvestment of cash
dividends, if any, which have been declared and/or paid to all or substantially
all holders of the outstanding shares of Common Stock during the Dividend
Vesting Period, with respect to one share of Common Stock outstanding on the
first day of the Dividend Vesting Period.   Such number of shares shall be
determined cumulatively, for each cash dividend declared and/or paid during the
Dividend Vesting Period (beginning with the first cash dividend declared and/or
paid during the Dividend Vesting Period and continuing chronologically with each
subsequent cash dividend declared and/or paid during the Dividend Vesting Period
(and in each case other than the first such cash dividend, taking into account
any increase in shares resulting from the application of this formula to the
chronologically immediately preceding cash dividend)), by multiplying (i) the
applicable number of shares of Common Stock immediately prior to the record date
of such cash dividend (which in the case of the first cash dividend paid during
the Dividend Vesting Period shall be one) by (ii) the per share amount of such
cash dividend and dividing the product by the Fair Market Value per share of
Common Stock on the payment date of such dividend (or if such payment date is
subsequent to the end of the Dividend Vesting Period, the Fair Market Value per
share of Common Stock on the last day of the Dividend Vesting Period).

 

Any amounts that may become payable in respect of this Section 2 shall be
treated separately from the Award Shares and the rights arising in connection
therewith for purposes of Section 409A of the Code.

 

  -1- 

 

 

3.          Vesting and Payment of Award.   The Award Shares shall vest and be
credited as set forth in Exhibit A, if at all, provided that the Committee
determines, in its sole discretion, whether and to what extent the Performance
Goals set forth in Exhibit A have been attained.  The crediting of the Award
Shares is contingent on the attainment of the Performance Goals as set forth on
Exhibit A.  In connection with such determination by the Committee and subject
to the provisions of the Plan and this Award Agreement (including Exhibit A),
the Participant shall be entitled to crediting of that portion of the
Performance Stock Units as corresponds to the Performance Goals attained (as
determined by the Committee in its sole discretion) as set forth on Exhibit A.

  

No Award Shares shall be credited to the Participant’s Deferral Account unless
the Committee determines, in its sole discretion, whether and to what extent the
Performance Goals set forth in Exhibit A have been attained and the number of
Award Shares earned pursuant to the Award have been determined and have vested
in accordance with the provisions of Exhibit A.  Any shares of Common Stock in
respect of Award Shares vested and credited to the Participant’s Deferral
Account shall be delivered to the Participant at the time or times provided in
the Deferral Election and the Deferred Compensation Plan (or any re-deferral
election made in accordance with Section 409A of the Code and the terms of the
Deferred Compensation Plan).  [In connection with the delivery of Award Shares
to the Participant, the Participant and the Company agree that delivery of such
Award Shares shall be net of a number of such shares which shall be forfeited by
the Participant in order to satisfy the applicable tax withholding obligation
relating to such delivery to the Participant.]

 

4.          Forfeiture of Performance Stock Units.   

 

(a)         Except as otherwise may be provided in Exhibit A under subclause (i)
of “Vesting (Change in Control)”, upon (i) the Participant’s Retirement (as
defined below) or (ii) the Participant’s Termination of Service as an Employee
by the Company without Cause (as defined below), in any case, prior to
expiration of the three year period beginning on the date of this Award
Agreement (the “Vesting Period”), the Target Shares shall be reduced on a
pro-rata basis to reflect the number of days of employment completed during the
Vesting Period. In the event any such termination occurs prior to the end of an
applicable Performance Period, the Award tranche related to such Performance
Period shall continue to be eligible to vest and become payable based on such
prorated number of Target Shares for such tranche and the Performance Goals in
accordance with the provisions of Exhibit A.

 

(b)         Upon the Participant’s Termination of Service as an Employee due to
death or Disability (or, if the Participant is party to an employment agreement
with the Company, in accordance with such employment agreement in the case of a
Termination of Service for “Good Reason”, as defined in such employment
agreement) prior to expiration of the Vesting Period, the Target Shares shall
not be reduced. In the event any such termination occurs prior to the end of an
applicable Performance Period, the Award tranche related to such Performance
Period shall continue to be eligible to vest and become payable based on the
number of Target Shares for such tranche and the Performance Goals in accordance
with the provisions of Exhibit A.  

 

(c)         Except as otherwise may be provided in Exhibit A hereto or in an
employment agreement between the Participant and the Company, upon the
Participant’s Termination of Service as an Employee for any reason other than
death, Disability, Retirement or without Cause, prior to expiration of the
Vesting Period, all Award Shares shall become ineligible for crediting to the
Participant’s Deferral Account and shall be forfeited.  

 

(d)         Any Award Shares which have vested and been credited to the
Participant’s Deferral Account prior to (or in connection with) the
Participant’s Termination of Service as an Employee shall not be forfeited in
the event of such Termination of Service as an Employee but rather delivery of
such shares shall continue to be governed by the terms of the Deferral Election
and the Deferred Compensation Plan (or any re-deferral election made in
accordance with Section 409A of the Code and the terms of the Deferred
Compensation Plan).

 

For purposes of this Award Agreement, “Cause” shall mean (i) the Participant’s
material failure to substantially perform the reasonable and lawful duties of
his or her position for the Company, which failure shall continue for thirty
(30) days after notice thereof by the Company to the Participant; (ii) acts or
omissions constituting gross negligence, recklessness or willful misconduct on
the part of the Participant in respect of the performance of his or her duties
hereunder, his or her fiduciary obligations or otherwise relating to the
business of the Company; (iii) the habitual or repeated neglect of his or her
duties by the Participant; (iv) the Participant’s conviction of a felony; (v)
theft or embezzlement, or attempted theft or embezzlement, of money or tangible
or intangible assets or property of the Company or its employees, customers,
clients, or others having business relations with the Company; (vi) any act of
moral turpitude by the Participant injurious to the interest, property,
operations, business or reputation of the Company; or (vii) unauthorized use or
disclosure of trade secrets or confidential or proprietary information
pertaining to Company business.

 

  -2- 

 

 

For purposes of this Award Agreement, “Retirement” shall mean a Termination of
Service as an Employee due to retirement (as determined by the Committee in its
sole discretion) if such Termination of Service as an Employee (i) occurs on or
after the completion by the Participant of 10 years of employment with the
Company (which employment need not be continuous), and (ii) the sum of the
Participant’s age and years of employment as an Employee equals or exceeds 70
(in each case measured in years, rounded down to the nearest whole number).

 

5.          Adjustments.   This Award and the Performance Goals shall be subject
to adjustment as set forth in this Award Agreement and the Plan.

 

6.          At-Will Employment.   This Award Agreement is not an employment
contract and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation of the Participant to continue in the employ or
service of the Company or on the part of the Company to continue the employment
or other service relationship of the Participant with the Company.  It is
understood and agreed to by the Participant that the Award and participation in
the Plan or the Deferred Compensation Plan does not alter the at-will nature of
the Participant’s relationship with the Company (subject to the terms of any
separate employment agreement the Participant may have with the Company).  The
at-will nature of the Participant’s relationship with the Company can only be
altered by a writing signed by both the Participant and the President of the
Company. 

 

7.          Notices.   Any notice required or permitted under this Award
Agreement shall be deemed given when delivered personally, or when deposited in
a United States Post Office, postage prepaid, addressed, as appropriate, to the
Participant either at the Participant’s address set forth below or such other
address as the Participant may designate in writing to the Company, and to the
Company:  Attention:  General Counsel, at the Company’s address or such other
address as the Company may designate in writing to the Participant.

 

8.          Failure to Enforce Not a Waiver.   The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

9.          Existing Agreements.   This Award Agreement does not supersede nor
does it modify any existing agreements between the Participant and the
Company. [Notwithstanding the foregoing, if the Participant is a party to an
employment agreement with the Company that includes provisions relating to the
treatment of equity awards upon termination of the Participant’s employment with
the Company, then (i) the terms of this Award Agreement shall supersede the
terms of such employment agreement solely with respect to the treatment of the
Performance Stock Unit award granted hereby upon termination of the
Participant’s employment with the Company due to Retirement as defined herein;
and (ii) except as set forth on Exhibit A under “Vesting (Change in Control)”,
the terms of such employment agreement shall supersede the terms of this Award
Agreement solely with respect to the treatment of the Performance Stock Unit
award granted hereby upon termination of the Participant’s employment with the
Company for any other reason.]

 

10.        Incorporation of Plan.   The Plan and the Deferred Compensation Plan
are incorporated by reference and made a part of this Award Agreement, and this
Award Agreement is subject to all terms and conditions of the Plan and the
Deferred Compensation Plan as in effect from time to time.  Notwithstanding the
foregoing, this Award Agreement is intended to comply with Section 409A of the
Code and this Award Agreement, the Plan and Deferred Compensation Plan shall be
interpreted in a manner consistent with such intent, and any provisions of this
Award Agreement, the Plan or the Deferred Compensation Plan that would cause the
Award to fail to satisfy the requirements for an effective deferral of
compensation under Section 409A of the Code shall have no force and effect.

 

  -3- 

 

 

11.        Amendments.    This Award Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto.  Notwithstanding
the foregoing, the Deferral Election shall be irrevocable and the dates
specified for distribution of vested Award Shares may not be modified after the
date hereof except as otherwise permitted under Section 409A of the Code.

 

12.        Withholding.    To the extent that any Federal Insurance
Contributions Act tax withholding obligations arise in connection with the Award
prior to the applicable vesting date, the Administrator shall accelerate the
payment of a portion of the Award sufficient to satisfy (but not in excess of)
such tax withholding obligations and any tax withholding obligations associated
with any such accelerated payment, and the Administrator shall withhold such
amounts in satisfaction of such withholding obligations.

 

13.         Section 409A. Notwithstanding anything to the contrary in this Award
Agreement, no amounts shall be paid to the Participant under this Award
Agreement during the six (6)-month period following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) to
the extent that the Administrator determines that the Participant is a
“specified employee” (within the meaning of Section 409A of the Code) at the
time of such separation from service and that paying such amounts at the time or
times indicated in this Award Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without being subject to
such additional taxes), the Company shall pay to the Participant in a lump-sum
all amounts that would have otherwise been payable to the Participant during
such six (6)-month period under this Award Agreement.

 

[Signature page follows.]

 

  -4- 

 

 

IN WITNESS WHEREOF, the parties have executed this Award Agreement on the day
and year first above written.

 



  REDWOOD TRUST, INC.         By:       Andrew P. Stone     General Counsel &
Corporate Secretary     One Belvedere Place, Suite 300     Mill Valley,
CA  94941         The undersigned hereby accepts and agrees to all the terms and
provisions of this Award Agreement and to all the terms and provisions of the
Plan herein incorporated by reference.           [Insert Participant Name]   c/o
Redwood Trust, Inc.   One Belvedere Place, Suite 300   Mill Valley, CA  94941

 

  -5- 

 

 

Exhibit A

Performance Goals

 

Target Shares: the number of Target Shares per tranche is set forth below, in
each case as the number may be adjusted to reflect cash dividends declared
and/or paid on the Common Stock pursuant to Section 2 of the Award Agreement:

 

Tranche A: _____ target shares

 

Tranche B: _____ target shares

 

Tranche C: _____ target shares

 

Tranche D: _____ target shares

 

Performance Period: The performance period for each tranche begins on the
commencement date set forth below and ends on the earlier to occur of (i) the
end date set forth below or (ii) the consummation of a Change in Control (each,
a “Performance Period”):

 

Tranche A: begins [insert grant date] and ends on [insert one day prior to 2nd
anniversary of grant date]

 

Tranche B: begins [insert grant date plus three months] and ends on [insert one
day prior to 2nd anniversary of grant date plus three months]

 

Tranche C: begins [insert grant date plus six months] and ends on [insert one
day prior to 2nd anniversary of grant date plus six months]

 

Tranche D: begins [insert grant date plus nine months] and ends on [insert one
day prior to 2nd anniversary of grant date plus nine months]

 

Performance Goals: For each tranche, the number of Award Shares which will be
eligible for vesting and crediting to the Participant’s Deferral Account, if
any, for the applicable Performance Period shall be determined based upon the
Company’s cumulative total shareholder return (“TSR”, as defined below) for the
applicable Performance Period in accordance with the following schedule:

 

Total Shareholder Return Goal

(“TSR Goal”)

  % of Target Shares Creditable per Tranche
(“Creditable Award Shares”)   Less than [0]%     [0] % [16.00]%     [100] %
[71.75]% or greater     [200] %

 

If the actual performance results fall between [0]% and [16.00]% TSR, or between
[16.00]% and [71.75]% TSR, the actual number of Creditable Award Shares shall be
determined based on a straight-line, mathematical interpolation between the
applicable percentages.  With respect to each tranche, in no event shall the
number of Creditable Award Shares exceed [200]% of the applicable number of
Target Shares.  In the event the TSR is equal to or less than [0]% at the end of
a Performance Period, all Award Shares for such tranche shall become ineligible
for crediting to the Participant’s Deferral Account and shall be forfeited. For
each tranche, any Award Shares that are not eligible for vesting as of the end
of the applicable Performance Period likewise shall become ineligible for
crediting to the Participant’s Deferral Account and shall be forfeited.

 

Notwithstanding the foregoing paragraph, in the event that (i) a Performance
Period ends upon a Change in Control and (ii) the Participant either remains in
continuous employment until immediately prior to such Change in Control or
experiences a Termination of Service as an Employee prior to such Change in
Control and the Award Shares are not subject to forfeiture in connection with
such termination under Section 4(c) of this Award Agreement (including without
limitation in connection with a Termination of Service by the Participation for
Good Reason in accordance with the Participant’s employment agreement), then the
number of Creditable Award Shares will be determined by reference to the
applicable TSR Goal, pro-rated on an annualized basis to reflect the shortened
Performance Period. For example, if a Change in Control occurs one year after
the commencement date of a Performance Period, then the TSR Goal to earn [100]%
of the Target Shares for the applicable tranche would equal [7.72]% and the TSR
Goal to earn [200]% of the Target Shares for such tranche would equal [31.04]%.

 

  -6- 

 

 

Vesting (no Change in Control): If there is no Change in Control during the
Vesting Period, then any Creditable Award Shares shall vest and be credited to
the Participant’s Deferral Account on the last day of the Vesting Period,
subject to the Participant’s continued employment through such date.

 

However, in the event the Participant experiences a Termination of Service as an
Employee by the Company without Cause (or, if the Participant is party to an
employment agreement with the Company, by the Participant for Good Reason) or
due to the Participant’s Retirement, death or Disability, in any case, prior to
the last day of the Vesting Period, then any Award Shares held by the
Participant that are Creditable Award Shares as of such termination date or that
become Creditable Award Shares following the termination date in accordance with
this Award Agreement (or, if the Participant is party to an employment agreement
with the Company, in accordance with such employment agreement in the case of a
Termination of Service for Good Reason) may be reduced in accordance with
Section 4(a) of this Award Agreement and, in any such event, shall vest and be
credited to the Participant’s Deferral Account on the later of such termination
date or the last day of the applicable Performance Period.

 

Vesting (Change in Control): If a Change in Control occurs during the Vesting
Period and:

 

(i)the Participant remains in continuous employment until immediately prior to
such Change in Control, then any Creditable Award Shares held by the Participant
as of or due to the Change in Control shall remain outstanding and eligible to
vest and be credited to the Participant’s Deferral Account on the last day of
the Vesting Period, subject to continued employment through such date. However,
if the Participant experiences a Qualifying Termination (as defined below)
following such Change in Control but prior to or on the last day of the Vesting
Period, then any Creditable Award Shares shall vest and be credited to the
Participant’s Deferral Account as of such termination; or

 

(ii)the Participant experienced a Termination of Service as an Employee, prior
to the date of the Change in Control, due to death, Disability, Retirement,
without Cause, or, if the Participant is party to an employment agreement with
the Company, for Good Reason, in any case, then any Creditable Award Shares held
by the Participant as of or due to the Change in Control shall vest immediately
prior to such Change in Control and shall be credited to the Participant’s
Deferral Account on the date of such Change in Control.

 

Notwithstanding the foregoing, in the event that a successor corporation in a
Change in Control refuses to assume or substitute for the Award, then any
Creditable Award Shares held by the Participant as of or due to the Change in
Control shall vest immediately prior to such Change in Control and shall be
credited to the Participant’s Deferral Account on the date of such Change in
Control.



 

Dividends: In the event a Change in Control occurs during the Vesting Period and
a successor corporation in such Change in Control assumes or substitutes for the
Award, then the number of Target Shares for each tranche shall be increased to
reflect all cash dividends, if any, which have been declared and/or paid to all
or substantially all holders of the outstanding shares of Common Stock (and/or
shares of common stock of the successor corporation, as applicable) during the
period beginning on (and including) the date of this Award Agreement and ending
on (and including) the applicable vesting date (such period, the “CIC Vesting
Period”). On such vesting date, the Target Shares for each tranche shall be
automatically increased by an aggregate number of shares determined by
multiplying the number of Target Shares for each tranche by the Target Share
Dividend Reinvestment Factor. Any calculations made pursuant to this paragraph
shall contemplate any necessary adjustments to the number of Target Shares for
each tranche in accordance with Section 14.2 of the Plan in connection with such
Change in Control.

 

Any amounts that may become payable in respect of this “Dividend” provision
shall be treated separately from the Creditable Award Shares and the rights
arising in connection therewith for purposes of Section 409A of the Code.

 



  -7- 

 

 

Definitions:

 

“TSR” shall mean, for each Performance Period, the Company’s cumulative total
shareholder return (rounded to the nearest hundredth), expressed as a percentage
determined as the quotient obtained by dividing:

 

(A) the sum of:

 

(x) the Per Share Price as of the Valuation Date for such Performance Period,
plus

 

(y) the Per Share Price as of the Valuation Date for such Performance Period
multiplied by the TSR Dividend Reinvestment Factor,

 

by,

 

(B) The average of the closing prices of the Company’s Common Stock during the
sixty (60) consecutive trading days ending on the day prior to the first day of
such Performance Period, as set forth below for each tranche:

 

Tranche A: $______

 

Tranche B: Average of the closing prices of the Company’s Common Stock during
the sixty (60) consecutive trading days ending on ____, 20__

 

Tranche C: Average of the closing prices of the Company’s Common Stock during
the sixty (60) consecutive trading days ending on ____, 20__

 

Tranche D: Average of the closing prices of the Company’s Common Stock during
the sixty (60) consecutive trading days ending on ____, 20__

 

Notwithstanding the foregoing, the Committee shall make appropriate adjustments
in calculating TSR to reflect any dividends which may be declared during the
sixty (60) consecutive trading days prior to the end of a Performance Period, as
determined by the Committee in its sole discretion.  

 

“Per Share Price” shall mean the average of the closing prices of the Company’s
Common Stock during the sixty (60) consecutive trading days ending on the day
prior to the applicable Valuation Date; provided, however, that for purposes of
calculating the Per Share Price in the event of a Change in Control the Per
Share Price shall be the price per share of Common Stock paid in connection with
such Change in Control or, to the extent that the consideration in the Change in
Control transaction is paid in stock of the acquiror or its affiliate, then,
unless otherwise determined by the Administrator (including in connection with
valuing any shares that are not publicly traded), Per Share Price shall mean the
value of the consideration paid per share of Common Stock based on the average
of the closing trading prices of a share of such acquiror stock on the principal
exchange on which such shares are then traded for each trading day during the
five consecutive trading days ending on and including the date on which a Change
in Control occurs.

 

“Valuation Date” means with respect to each Performance Period, the last day of
such Performance Period, as set forth below for each tranche; provided, however,
that in the event of a Change in Control that occurs prior to the last day of a
Performance Period, the Valuation Date shall mean the date of the Change in
Control.

 

Tranche A: [insert one day prior to 2nd anniversary of grant date]

 

Tranche B: [insert one day prior to 2nd anniversary of grant date plus three
months]

 

  -8- 

 

 

 

Tranche C: [insert one day prior to 2nd anniversary of grant date plus six
months]

 

Tranche D: [insert one day prior to 2nd anniversary of grant date plus nine
months]

 

“Qualifying Termination” means a Participant’s Termination of Service as an
Employee (i) due to the Participant’s death, Disability or Retirement or (ii)
within 24 months following a Change in Control, either by the Company without
Cause or, if the Participant is party to an employment agreement with the
Company, by the Participant for Good Reason.

 

“TSR Dividend Reinvestment Factor” means with respect to each Performance
Period, the number of shares of Common Stock that would have been acquired from
the reinvestment of cash dividends, if any, which have been declared and/or paid
to all or substantially all holders of the outstanding shares of Common Stock
during such Performance Period, with respect to one share of Common Stock
outstanding on the first day of such Performance Period.   Such number of shares
shall be determined cumulatively, for each cash dividend declared and/or paid
during such Performance Period (beginning with the first cash dividend declared
and/or paid during such Performance Period and continuing chronologically with
each subsequent cash dividend declared and/or paid during such Performance
Period (and in each case other than the first such cash dividend, taking into
account any increase in shares resulting from the application of this formula to
the chronologically immediately preceding cash dividend)), by multiplying (i)
the applicable number of shares of Common Stock immediately prior to the record
date of such cash dividend (which in the case of the first cash dividend paid
during such Performance Period shall be one) by (ii) the per share amount of
such cash dividend and dividing the product by the Fair Market Value per share
of Common Stock on the payment date of such dividend (or if such payment date is
subsequent to the end of such Performance Period, the Fair Market Value per
share of Common Stock on the last day of such Performance Period).

 

  -9- 

